EXHIBIT 10.2

 

Exhibit A

 

Amended and Restated

 

BYLAWS OF

 

PONIARD PHARMACEUTICALS, INC.

 

(A corporation incorporated under the laws of the State of Washington)

 

SECTION 1

 

SHAREHOLDERS AND SHAREHOLDERS’ MEETINGS

 

1.1          Annual Meeting.  The annual meeting of the shareholders of the
corporation for the election of directors and for the transaction of such other
business as may properly come before the meeting, shall be held each year at the
principal office of the corporation, or at some other place, either within or
without the state of Washington as designated by the Board of Directors, on the
day and at the time specified in Exhibit A which is attached hereto and
incorporated herein by this reference (if such specified day is a legal holiday,
then on the next business day at the same time), or on such other day and time
as may be set by the Board of Directors.

 

1.2          Special Meetings.  Special meetings of the shareholders for any
purpose or purposes may be called at any time by the Board of Directors to be
held at such time and place as the Board of Directors may prescribe.

 

Upon the request of the Chairman of the Board, the Chief Executive Officer, the
President, the Board of Directors, or of any shareholder or shareholders holding
in the aggregate one-tenth (1/10th) of the voting power of all shareholders, it
shall be the duty of the Secretary to call a special meeting of the shareholders
to be held at the principal office of the corporation or such other convenient
place and at such time as the Secretary may fix, not less than ten (10) (or in
the case of an amendment to the articles of incorporation, a plan of merger or
share exchange, a proposed sale, lease, exchange, or other disposition of all or
substantially all of the assets of the corporation other than in the usual or
regular course of business, or the dissolution of the corporation, twenty (20))
nor more than sixty (60) days after the receipt of said request, and if said
Secretary shall neglect or refuse to issue such call, those making the request
may do so.

 

1.3          Notice of Meetings.  Written notice of the place, day and hour of
the annual shareholders’ meeting and written notice of the day, place, hour and
purpose or purpose of special shareholders’ meetings shall be delivered not less
than ten (10) (or in the case of an amendment to the articles of incorporation,
a plan of merger or share exchange, a proposed sale, lease, exchange, or other
disposition of all or substantially all of the assets of the corporation other
than in the usual or regular course of business, or the dissolution of the
corporation, twenty (20)) nor more than sixty (60) days before the date of the
meeting.  Notice may be transmitted by: mail, private carrier, or personal
delivery, telegraph or teletype, or facsimile of the notice, and shall be given
by or at the direction of the Chief Executive Officer, the President, the
Secretary or the officer or persons calling the meeting, to each shareholder of
record entitled to vote at such meeting. If mailed, such notice shall be deemed
to be delivered when deposited in the United States mail addressed to the
shareholder at his or her address as it appears on the stock transfer books of
the corporation, with postage thereon prepaid.

 

1.4          Waiver of Notice.  Except where expressly prohibited by law or the
Articles of Incorporation, notice of the day, place, hour and purpose or
purposes of any shareholders’ meeting may be waived in writing by any
shareholder at any time, either before or after the meeting, and attendance at
the meeting in person or by proxy shall constitute a waiver of such notice of
the meeting unless such person in attendance asserts, if prior to

 

--------------------------------------------------------------------------------


 

commencement of such meeting, in writing to the Secretary, or if at the
commencement of such meeting, publicly to the Chairman, that proper notice was
not given. A waiver must be in writing, be signed by the shareholder entitled to
notice, and be delivered to the corporation for inclusion in the minutes or
filing in the corporate records. Any shareholder so waiving shall be bound by
the proceedings of any such meeting in all respects as if due notice thereof had
been given.

 

1.5          Shareholders’ Action Without a Meeting.  The shareholders may take
any action which they could properly take at a meeting without a meeting if a
consent in writing, setting forth the action so taken, is signed by all of the
shareholders entitled to vote with respect to the subject matter thereof. Such
consent shall have the same effect as a unanimous vote. Action taken by
unanimous written consent of the shareholders is effective when all consents are
in possession of the corporation, unless the consent specifies a later effective
date.

 

1.6          Telephone Meetings.  Shareholders may participate in a meeting of
shareholders by means of a conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other participant, and participation by such means shall constitute
presence in person at a meeting.

 

1.7          List of Shareholders.  After fixing a record date for a
shareholders’ meeting, the corporation shall prepare an alphabetical list of the
names of all shareholders on the record date who are entitled to notice of the
shareholders’ meeting. The list shall be arranged by voting group, and within
each voting group by class or series of shares, and show the address of and
number of shares held by each shareholder. A shareholder, shareholder’s agent,
or a shareholder’s attorney may inspect the shareholders’ list, beginning ten
days prior to the shareholders’ meeting and continuing through the meeting, at
the corporation’s principal office or at a place identified in the meeting
notice in the city where the meeting will be held during regular business hours
and be at the shareholder’s expense. The shareholders’ list shall be kept open
for inspection during such meeting or any adjournment.

 

1.8          Quorum and Voting.  The holders of a majority of the votes entitled
to be cast on a matter by the holders of shares that, pursuant to the Articles
of Incorporation or the Washington Business Corporation Act, are entitled to
vote on that matter, represented in person or by proxy, shall constitute a
quorum of those shares at a meeting of shareholders.  Once a share is
represented for any purpose at a meeting other than solely to object to holding
the meeting or transacting business at the meeting, it is deemed present for
quorum purposes for the remainder of the meeting and any adjournment of that
meeting unless a new record date is or must be set for the adjourned meeting.

 

General Voting Requirements.  If a quorum is present, action on a matter, other
than the election of directors, shall be approved if the votes cast in favor of
the action by shares entitled to vote on the matter exceed the votes cast
against the action by shares entitled to vote thereon, unless the Articles of
Incorporation or the Washington Business Corporation Act requires a greater
number of affirmative votes or approval by separate voting groups.  Shares
otherwise present at a meeting but for which there is an abstention on a matter
or as to which no authority or discretion to vote on a matter is given or
specified are not deemed to be votes cast on such matter.

 

Voting for Directors.  Shareholders entitled to vote at an election of directors
are entitled to cumulate votes by multiplying the number of votes they are
entitled to cast by the number of directors for whom they are entitled to vote
and to cast the product for a single candidate or distribute the product among
one or more candidates.  Unless otherwise provided in the Articles of
Incorporation, the candidates elected shall be those receiving the largest
number of votes cast, up to the number of directors to be elected.

 

1.9          Adjourned Meetings.  Whether for failure to obtain a quorum or
otherwise, an adjournment or adjournments of any shareholders’ meeting may be
taken to such date, time and place as the majority of the

 

--------------------------------------------------------------------------------


 

shares present or represented may determine without further notice if the new
date, time or place is announced at the meeting before adjournment.  Any
business may be transacted at a reconvened meeting that might have been
transacted at the meeting as originally called, if a quorum is present or
represented at the meeting.

 

1.10        Proxies.  The holder of any proxy for a shareholder shall present
evidence of his or her appointment by an instrument in writing signed by the
shareholder or by his or her duly authorized attorney-in-fact. Such proxy shall
be filed with the Secretary of the corporation before or at the time of the
meeting. No proxy shall be valid after eleven (11) months from the date of its
execution unless otherwise provided in the proxy. Revocation of a shareholder’s
proxy shall not be effective until written notice thereof has actually been
received by the secretary of the corporation.

 

1.11        Director Nominations.  Nominations of candidates for election as
directors at any meeting of shareholders may be made (a) by, or at the direction
of, a majority of the Board of Directors or (b) by any shareholder entitled to
vote at such a meeting. Only persons nominated in accordance with the procedures
set forth in this Section 1.11 shall be eligible for election as directors at
such a meeting.

 

Nominations, other than those made by, or at the direction of, the Board of
Directors, shall be made pursuant to timely notice in writing to the secretary
of the corporation as set forth in this Section 1.11. To be timely a
shareholder’s notice shall be delivered to, or mailed and received at, the
principal executive offices of the corporation not less than sixty (60) days nor
more than ninety (90) days prior to the date of a scheduled shareholders’
meeting, regardless of postponements, deferrals, or adjournments of that meeting
to a later date; provided, however, that if less than seventy (70) days’ notice
or prior public disclosure of the scheduled date of such a meeting is given or
made, notice by the shareholder to be timely must be so delivered or received
not later than the close of business on the tenth (10th) day following the
earlier of the day on which such notice of the date of the scheduled meeting was
mailed or the day on which such public disclosure was made. Such shareholder’s
notice shall set forth (a) as to each person whom the shareholder proposes to
nominate for election or re-election as a director and as to the shareholder
giving the notice (i) the name, age, business address and residence address of
such person, (ii) the principal occupation or employment of such person,
(iii) the class and number of shares of stock of the corporation which are
beneficially owned by such person on the date of such shareholder notice and
(iv) any other information relating to such person that is required to be
disclosed in solicitations of proxies with respect to nominees for election as
directors, pursuant to Regulation 14A under the Securities Exchange Act of 1934,
as amended, including, but not limited to, information required to be disclosed
by Item 4(b) and Item 6 of Schedule A of Regulation 14A and information which
would be required to be filed on Schedule B of Regulation 14A with the
Securities and Exchange Commission; and (b) as to the shareholder giving the
notice (i) the name and address, as they appear on the corporation’s books, of
such shareholder and any other shareholders known by such shareholder to be
supporting such nominees and (ii) the class and number of shares of stock of the
corporation which are beneficially owned by such shareholder on the date of such
shareholder notice and by any other shareholders known by such shareholder to be
supporting such nominees on the date of such shareholder notice. At the request
of the Board of Directors, any person nominated by, or at the direction of, the
Board for election as a director at a meeting of the shareholders shall furnish
to the secretary of the corporation that information required to be set forth in
a shareholder’s notice of nomination which pertains to the nominee.

 

No person shall be elected as a director of the corporation unless nominated in
accordance with the procedures set forth in this Section 1.11. Ballots bearing
the names of all the persons who have been nominated for election as directors
at a meeting of the shareholders in accordance with the procedures set forth in
this Section 1.11 shall be provided for use at the meeting.

 

The Board of Directors may reject any nomination by a shareholder not timely
made in accordance with the requirements of this Section 1.11. If the Board of
Directors, or a designated committee thereof, determines that the information
provided in a shareholder’s notice does not satisfy the informational
requirements of this Section 1.11 in any material respect, the secretary of the
corporation shall promptly notify such shareholder of

 

--------------------------------------------------------------------------------


 

the deficiency in the notice. The shareholder shall have an opportunity to cure
the deficiency by providing additional information to the secretary within such
period of time, not to exceed five (5) days from the date such deficiency notice
is given to the shareholder, as the Board of Directors or such committee shall
reasonably determine. If the deficiency is not cured within such period, or if
the Board of Directors or such committee reasonably determines that the
additional information provided by the shareholder, together with information
previously provided, does not satisfy the requirements of this Section 1.11 in
any material respect, then the Board of Directors may reject such shareholder’s
nomination. The secretary of the corporation shall notify a shareholder in
writing whether his nomination has been made in accordance with the time and
information requirements of this Section 1.11. Notwithstanding the procedure set
forth in this paragraph, if neither the Board of Directors nor such committee
makes a determination as to the validity of any nominations by a shareholder,
the presiding officer of the meeting of the shareholders shall determine and
declare at the meeting whether a nomination was made in accordance with the
terms of this Section 1.11. If the presiding officer determines that a
nomination was made in accordance with the terms of this Section 1.11, he shall
so declare at the meeting and ballots shall be provided for use at the meeting
with respect to such nominee. If the presiding officer determines that a
nomination was not made in accordance with the terms of this Section 1.11, he
shall so declare at the meeting and the defective nomination shall be
disregarded.

 

1.12        New Business.  At an annual meeting of shareholders, only such new
business shall be conducted, and only such proposals shall be acted upon as
shall have been brought before the annual meeting (a) by, or at the direction
of, the Board of Directors or (b) by any shareholder of the corporation who
complies with the notice procedures set forth in this Section 1.12. For a
proposal to be properly brought before an annual meeting by a shareholder, the
shareholder must have given timely notice thereof in writing to the secretary of
the corporation. To be timely, a shareholder’s notice must be delivered to, or
mailed and received at, the principal executive offices of the corporation not
less than sixty (60) days nor more than ninety (90) days prior to the scheduled
annual meeting, regardless of any postponements, deferrals or adjournments of
that meeting to a later date; provided, however, that, if less than seventy (70)
days’ notice or prior public disclosure of the date of the scheduled annual
meeting is given or made, notice by the shareholder to be timely must be so
delivered or received not later than the close of business on the tenth (10th)
day following the earlier of the date on which such notice of the date of the
scheduled annual meeting was mailed or the day on which such public disclosure
was made. A shareholder’s notice to the secretary shall set forth as to each
matter the shareholder proposes to bring before the annual meeting (a) a brief
description of the proposal desired to be brought before the annual meeting and
the reasons for conducting such business at the annual meeting, (b) the name and
address, as they appear on the corporation’s books, of the shareholder proposing
such business and any other shareholders known by such shareholder to be
supporting such proposal, (c) the class and number of shares of stock of the
corporation which are beneficially owned by the shareholder on the date of such
shareholder notice and by any other shareholders known by such shareholder to be
supporting such proposal on the date of such shareholder notice, and (d) any
financial interest of the shareholder in such proposal.

 

The Board of Directors may reject any shareholder proposal not timely made in
accordance with the terms of this Section 1.12. If the Board of Directors, or a
designated committee thereof, determines that the information provided in a
shareholder’s notice does not satisfy the informational requirements of this
Section 1.12 in any material respect, the secretary of the corporation shall
promptly notify such shareholder of the deficiency in the notice. The
shareholder shall have an opportunity to cure the deficiency by providing
additional information to the secretary within such period of time, not to
exceed five (5) days from the date such deficiency notice is given to the
shareholder, as the Board of Directors or such committee shall reasonably
determine. If the deficiency is not cured within such period, or if the Board of
Directors or such committee determines that the additional information provided
by the shareholder, together with information previously provided, does not
satisfy the requirements of this Section 1.12 in any material respect, then the
Board of Directors may reject such shareholder’s proposal. The secretary of the
corporation shall notify a shareholder in writing whether his proposal has been
made in accordance with the time and informational requirements of this
Section 1.12. Notwithstanding the procedure set forth in this paragraph, if
neither the Board of Directors nor such committee makes a determination as to
the validity of any shareholder proposal, the presiding officer of the annual
meeting

 

--------------------------------------------------------------------------------


 

shall determine and declare at the annual meeting whether the shareholder
proposal was made in accordance with the terms of this Section 1.12. If the
presiding officer determines that a shareholder proposal was made in accordance
with the terms of this Section 1.12, he shall so declare at the annual meeting
and ballots shall be provided for use at the meeting with respect to any such
proposal. If the presiding officer determines that a shareholder proposal was
not made in accordance with the terms of this Section 1.12, he shall so declare
at the annual meeting and any such proposal shall not be acted upon at the
annual meeting.

 

This provision shall not prevent the consideration and approval or disapproval
at the annual meeting of reports of officers, directors and committees of the
Board of Directors, but, in connection with such reports, no new business shall
be acted upon at such annual meeting unless stated, filed and received as herein
provided.

 

SECTION 2

 

BOARD OF DIRECTORS

 

2.1          Number and Qualification.  All corporate powers shall be exercised
by or under the authority of, and the business and affairs of the corporation
shall be managed under the direction of, a Board of Directors, except as may be
otherwise provided in these Bylaws, the Articles of Incorporation or the
Washington Business Corporation Act, as amended. The Board of Directors shall be
composed of not less than three nor more than twelve directors, the specific
number to be set by resolution of the Board of Directors. The number of
directors may be changed from time to time by amendment to these Bylaws, but no
decrease in the number of directors shall have the effect of shortening the term
of any incumbent director. Directors need not be shareholders of the corporation
or residents of the State of Washington and need not meet any other
qualifications.

 

2.2          Election—Term of Office.  The directors shall be elected by the
shareholders at each annual shareholders’ meeting, to hold office until the next
annual shareholders’ meeting and until their respective successors are elected
and qualified unless removed in accordance with the laws of Washington. In the
event of failure to elect directors at any annual shareholders’ meeting, or in
the event of failure to hold any annual shareholders’ meeting as provided by
these Bylaws, directors may be elected at a special meeting of the shareholders
called for that purpose.

 

2.3          Vacancies.  Except as otherwise provided by law, vacancies in the
Board of Directors, whether caused by resignation, death, retirement,
disqualification, removal or otherwise, may be filled for the remainder of the
term by the affirmative vote of a majority of the remaining directors though
less than a quorum of the Board of Directors, except that directors elected to
fill vacancies occurring through an increase in the number of directors shall
serve until the next election of directors by the shareholders.

 

2.4          Resignation.  Any director may resign at any time by delivering
written notice to the Board of Directors, its Chairman, the Chief Executive, the
President, or the Secretary of the corporation. A resignation shall be effective
when the notice is delivered unless the notice specifies a later effective date.

 

2.5          Removal of Directors.  At a meeting of the shareholders called
expressly for that purpose, the entire Board of Directors, or any member
thereof, may be removed, with or without cause, by a vote of the holders of a
majority of shares then entitled to vote at an election of such directors.

 

2.6          Quorum and Voting.  At any meeting of the Board of Directors, the
presence in person of a majority of the authorized number of directors shall
constitute a quorum for the transaction of business, and if a quorum is present,
the act of a majority of the directors present at such meeting shall be the act
of the Board of Directors and of this corporation except as may be otherwise
specifically provided by statute (including without limitation RCW 23B.08.730
relating to transactions in which a director or an officer has a conflicting
interest), by the Articles of Incorporation, or by these Bylaws. Abstention from
voting on a motion by a director present at a meeting at which there is a quorum
shall be counted as a vote against the motion.

 

--------------------------------------------------------------------------------


 

A director of the corporation who is present at a meeting of the Board of
Directors at which action on any corporate matter is taken shall be presumed to
have assented to the action taken unless:

 

(a)  The director objects at the beginning of the meeting, or promptly upon the
director’s arrival, to holding it or transacting business at the meeting;

 

(b)  The director’s dissent or abstention from the action taken is entered in
the minutes of the meeting; or

 

(c)  The director delivers written notice of the director’s dissent or
abstention to the presiding officer of the meeting before its adjournment or to
the corporation within a reasonable time after adjournment of the meeting.

 

The right of dissent or abstention is not available to a director who votes in
favor of the action taken.

 

2.7          Annual Meeting.  The first meeting of each newly elected Board of
Directors shall be known as the annual meeting thereof, and shall be held
immediately after the annual shareholders’ meeting or any special shareholders’
meeting at which a Board of Directors is elected. Said meeting shall be held at
the same place as such shareholders’ meeting unless some other place shall be
specified by resolution of the shareholders or the Board of Directors.

 

2.8          Regular Meetings.  Regular meetings of the Board of Directors or
any committee thereof may be held at such place, day and hour as may from time
to time be fixed by resolution of the Board or the committee, as the case may
be, without notice other than such resolution.

 

2.9          Special Meetings.  Special meetings of the Board of Directors or
any committee thereof may be held at any place at any time whenever called by
the Chairman of the Board, the Chief Executive Officer, President, Vice
President, Secretary or Treasurer, or any two or more directors and, in the case
of any committee of the Board of Directors, by the chairman of such committee.

 

2.10        Notice of Meetings.  Regular meetings of the Board of Directors or
any committee thereof may be held without notice of the date, time, place or
purpose of the meeting. Special meetings of the Board of Directors or any
committee thereof must be preceded by at least twenty-four (24) hours notice of
the date, time and place of the meeting. Notice may be delivered in the form of
a written or electronically transmitted record or orally.  Neither the business
to be transacted at, nor the purpose of, any special meeting need be specified
in the notice of such meeting.  Notice to directors in an electronic
transmission is effective only with respect to directors who have consented, in
the form of a written or electronically transmitted record, to receive
electronically transmitted notices and designated in the consent the address,
location or system to which these notices may be electronically transmitted.  A
director who has consented to receipt of electronically transmitted notices may
revoke the consent by delivering a revocation to the corporation in the form of
a written or electronically transmitted record.  Notice of any meeting of the
Board of Directors or of any committee may be waived in writing by any director
at any time, either before or after such meeting, and attendance at such meeting
in person shall constitute a waiver of notice of the time, day, place and
purpose of such meeting, except where a director attends for the express purpose
of objecting to the transaction of any business because the meeting was not
lawfully convened.

 

2.11        Directors’ Action Without a Meeting.  The Board of Directors or a
committee thereof may take any action which it could properly take at a meeting
without such a meeting if one of more consents setting forth the action so taken
shall be signed by all the directors, or by all the members of the committee, as
the case may be, either before or after the action is taken, and delivered to
the corporation for inclusion in the minutes or filing with the corporate
records, each of which consents shall be set forth either (a) in an executed
written record or (b) if the corporation has designated an address, location or
system to which the consents may be electronically transmitted and the consent
is electronically transmitted to the designated address, location or

 

--------------------------------------------------------------------------------


 

system in an executed electronically transmitted record.  Action taken by
consent of directors without a meeting is effective when the last director
executes the consent, unless the consent specifies a later effective date.

 

2.12        Committees of the Board.  The Board of Directors, by resolutions
adopted by a majority of the entire Board of Directors, may designate from among
its members an Executive Committee and one or more other committees. Each such
committee may exercise the authority of the Board of Directors to the extent
provided in such resolution and any subsequent resolutions pertaining thereto
and adopted in like manner, provided that the authority of each such committee
shall be subject to the limitations set forth in RCW 23B.03.250 as now or
hereafter amended. Such committees shall keep regular minutes of their
proceedings and report to the Board of Directors when requested to do so.

 

2.13        Telephone Meetings.  Members of the Board of Directors or any
committee appointed by the Board of Directors may participate in a meeting of
such Board or committee by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other participant and participation by such means shall
constitute presence in person at a meeting.

 

2.14        Compensation.  Directors as such shall receive no compensation for
their services except such fees for attending meetings or a stated salary or
such other consideration as may be authorized by a majority of the entire Board
of Directors from time to time; provided, that this does not preclude any
director from serving the corporation in any other capacity and receiving
compensation therefor, nor does it preclude the Board of Directors from
authorizing the reimbursement of expenses incurred by directors in attending
meetings of the Board of Directors or of any committee created by the Board of
Directors.

 

SECTION 3

 

OFFICERS

 

3.1          Officers Enumerated—Election.  The officers of the corporation
shall be a Chief Executive Officer, President, one or more Vice Presidents, one
or more Scientific Directors, a Secretary and a Treasurer (together with one or
more Assistant Secretaries and Assistant Treasurers if such are desired by the
Board of Directors), all of whom shall be elected by the Board of Directors, to
hold office at the pleasure of the Board of Directors.

 

3.2          Qualifications.  None of the officers of the corporation need be a
director. Any two or more corporate offices may be held by the same person.

 

3.3          The Chairman of the Board.  The Board of Directors may elect one of
its members to the position of Chairman of the Board to act as moderator of
meetings of the Board of Directors and shareholders. The position of Chairman of
the Board shall not be deemed to be an executive office of the corporation for
any purpose.

 

3.4          The Chief Executive Officer.  The Chief Executive Officer shall be
the chief executive officer of the corporation, shall preside over meetings of
the Board of Directors and shareholders in the absence of a Chairman of the
Board and, subject to the control of the Board of Directors, shall supervise and
control all of the assets, business and affairs of the corporation.  In general,
the Chief Executive Officer shall perform all duties incident to the office of
Chief Executive Officer and such other duties as are prescribed by the Board of
Directors from time to time.

 

3.5          The President.  The President shall be the chief operating officer
of the corporation unless some other officer is so designated by the Board of
Directors and, in the event of the death of the Chief Executive Officer or his
or her inability to act, the President shall perform the duties of the Chief
Executive Officer, except as may be limited by resolution of the Board of
Directors, with all the powers of and subject to all the restrictions

 

--------------------------------------------------------------------------------


 

upon the Chief Executive Officer.  The President shall perform such other duties
as from time to time may be assigned to him or her by the Chairman of the Board
or by the Board of Directors.

 

3.6          The Vice President.  The Vice President shall act as President in
the absence or disability of the President and shall perform such other duties
as the directors may from time to time designate.

 

3.7          The Secretary.  The Secretary, personally or with the assistance of
others, shall prepare and keep minutes of the directors’ and shareholders’
meetings; authenticate all records of the corporation; attest all certificates
of stock in the name of the corporation; keep the corporate seal, if any, and
affix the same to certificates of stock and other proper documents; keep a
record of the issuance of certificates of stock and the transfers of the same;
and perform such other duties as the Board of Directors may from time to time
designate.

 

3.8          The Treasurer.  The Treasurer shall have the care and custody, and
be responsible for, all funds and securities of the corporation, and shall cause
to be kept regular books of the account. The Treasurer shall cause to be
deposited all funds and other valuable effects in the name of the corporation in
such depositories as may be designated by the Board of Directors. In general,
the Treasurer shall perform all of the duties incident to the office of
Treasurer, and such other duties as from time to time may be assigned by the
Board of Directors.

 

3.9          Vacancies.  Vacancies in any office arising from any cause may be
filled by the Board of Directors at any regular or special meeting.

 

3.10        Removal.  Any officer or agent may be removed by action of the Board
of Directors, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed. Election or appointment of an officer
or agent shall not of itself create any contract rights.

 

3.11        Other Officers and Agents.  The Board of Directors may appoint such
other officers and agents as it shall deem necessary or expedient, who shall
hold their office for such terms, and shall exercise such powers and perform
such duties, as shall be determined from time to time by the Board of Directors.

 

3.12        Compensation.  The compensation of all officers of the corporation
shall be fixed by the Board of Directors.

 

SECTION 4

 

SHARES AND CERTIFICATES OF SHARES

 

4.1          Share Certificates.  Share certificates shall be issued in
numerical order, and each shareholder shall be entitled to a certificate signed
by the Chief Executive Officer, the President or a Vice President, attested by
the Secretary, or an Assistant Secretary, and sealed with the corporate seal, if
any. Facsimiles of the signatures and seal may be used, as permitted by law.
Every share certificate shall state:

 

(a)  The name of the corporation and that the corporation is organized under the
laws of the State of Washington;

 

(b)  The name of the person to whom issued;

 

(c)  The number, class and series (if any) of shares which this certificate
represents;

 

(d)  If the corporation is authorized to issue shares of more than one class,
that upon request and without charge, the corporation will furnish any
shareholder with a full statement of the designations, preferences, limitations
and relative rights of the shares of each class.

 

--------------------------------------------------------------------------------


 

4.2          Consideration for Shares.  Shares of this corporation may be issued
for such consideration as shall be authorized by the Board of Directors. The
consideration for the issuance of shares may be paid in whole or in part in
cash, promissory notes, services performed, contracts for services to be
performed, or other tangible or intangible property. The reasonable charges and
expenses of organization or reorganization and the reasonable expenses of and
compensation for the sale or underwriting of its shares may be paid or allowed
by the corporation out of the consideration received by it in payment for its
shares without rendering the shares not fully paid or assessable.

 

4.3          Transfers.  Shares may be transferred by delivery of the
certificate, accompanied either by an assignment in writing on the back of the
certificate, or by a written power of attorney to sell, assign and transfer the
same, signed by the record holder of the certificate. Except as otherwise
specifically provided in these Bylaws, no shares of stock shall be transferred
on the books of the corporation until the outstanding certificate therefor has
been surrendered to the corporation.

 

4.4          Loss or Destruction of Certificates.  In the event of the loss or
destruction of any certificate, a new certificate may be issued in lieu thereof
upon satisfactory proof of such loss or destruction, and upon the giving of
security against loss to the corporation by bond, indemnity or otherwise, to the
extent deemed necessary by the Board of Directors or the Secretary or Treasurer.

 

4.5          Fixing Record Date.  For the purpose of determining shareholders
entitled to notice of or to vote at any meeting of shareholders or any
adjournment thereof, or entitled to receive payment of any dividend, the Board
of Directors may fix in advance a date as the record date for any such
determination of shareholders, such date in any case to be not more than seventy
(70) days and, in case of a meeting of shareholders, not less than ten (10) (or
in case of an amendment to the articles of incorporation, a plan of merger or
share exchange, a proposed sale, lease, exchange, or other disposition of all or
substantially all of the assets of the corporation other than in the usual or
regular course of business, or the dissolution of the corporation, twenty (20))
days prior to the date on which the particular action, requiring such
determination of shareholders, is to be taken. If no record date is fixed for
the determination of shareholders entitled to notice of or to vote at a meeting
of shareholders, or shareholders entitled to receive payment of a dividend, the
close of business on the day before the date on which notice of the meeting is
mailed or the date on which the resolution of the Board of Directors declaring
such dividend is adopted, as the case may be, shall be the record date for such
determination of shareholders. When a determination of shareholders entitled to
vote at any meeting of shareholders has been made as provided in this section,
such determination shall apply to any adjournment thereof.

 

4.6          Shares Without Certificates.  Notwithstanding any other provisions
herein, the Board of Directors may authorize the issuance of some or all of the
shares of any or all of the corporation’s classes or series without
certificates.  The authorization does not affect shares already represented by
certificates until they are surrendered to the corporation.  Within a reasonable
time after the issuance or transfer of shares without certificates, the
corporation shall send the shareholder a complete record containing the
information required on certificates by applicable Washington law.

 

SECTION 5

 

BOOKS. RECORDS AND REPORTS

 

5.1          Records of Corporate Meetings and Share Registers.  The corporation
shall keep complete records of all proceedings of the Board of Directors and
shareholders and shall keep at its registered office or principal place of
business or at the office of its transfer agent or registrar, a record of its
shareholders, giving the names and addresses of all shareholders, the number and
class of shares held by each and the dates they acquired same.

 

5.2          Corporate Books and Records.  The corporation shall keep a copy of
the following records at its principal office: (a) the Articles of Incorporation
or Restated Articles of Incorporation and all amendments to

 

--------------------------------------------------------------------------------


 

them currently in effect; (b) the Bylaws or Restated Bylaws, and all amendments
to them currently in effect; (c) the minutes of all shareholders’ meetings, and
records of all actions taken by shareholders without a meeting, for the past
three (3) years; (d) its financial statements for the past three years (3),
including balance sheets showing in reasonable detail the financial condition of
the corporation as of the close of each fiscal year, and an income statement
showing the results of its operations during each fiscal year prepared on a
stated basis explained therein; (e) all written communications to shareholders
generally within the past three (3) years; (f) a list of the names and business
addresses of its current directors and officers; (g) its most recent annual
report delivered to the Secretary of State, and (h) such other records as may be
required under Washington law.

 

5.3          Copies of Resolutions.  Any person dealing with the corporation may
rely upon a copy of any of the records of the proceedings, resolutions, or votes
of the Board of Directors or shareholders, when certified by the Chief Executive
Officer, President, Vice President, Secretary or Assistant Secretary.

 

5.4          Books of Account.  The corporation shall keep appropriate and
complete books of account.

 

5.5          Inspection of Records by Shareholders.

 

(a)  Any shareholder of the corporation may inspect and copy, during regular
business hours at the corporation’s principal office, any of the following
records of the corporation provided the shareholder gives the corporation
written notice of the shareholder’s demand at least five (5) business days
before the date on which the shareholder wishes to inspect and copy such
records: (i) the Articles or Restated Articles of Incorporation, and all
amendments to them currently in effect; (ii) the Bylaws or Restated Bylaws, and
all amendments to them currently in effect (iii) the minutes of all shareholder
meetings, and records of all action taken by shareholders without a meeting for
the past three (3) years; (iv) the financial statements for the corporation as
required to be kept by the corporation under Washington law for the past three
(3) years; (v) all written communications to shareholders generally within the
past three (3) years; (vi) a list of the names and business addresses of its
current directors and officers; and (vii) the corporation’s most recent annual
report as delivered to the Secretary of State.

 

(b)  A shareholder of a corporation is entitled to inspect and copy, during
regular business hours at a reasonable location specified by the corporation,
any of the following records of the corporation provided the shareholder gives
the corporation written notice of the shareholder’s demand at least five
(5) business days before the date on which the shareholder wishes to inspect and
copy such records and the shareholder’s demand is made in good faith and for a
proper purpose, the shareholder describes with reasonable particularity the
shareholder’s purpose and the records the shareholder desires to inspect, and
the records are directly connected with the shareholder’s purpose: (i) Excerpts
from minutes of any meeting of the Board of Directors, records of any action of
a committee of the Board of Directors while exercising the authority of the
Board of Directors, minutes of the shareholders, and records of action taken by
the shareholders or the Board of Directors without a meeting; (ii) Accounting
records of the corporation; and (iii) The record of shareholders.

 

--------------------------------------------------------------------------------


 

SECTION 6

 

REGISTERED OFFICE AND REGISTERED AGENT

 

The registered office of the corporation shall be located in the state of
Washington at such place as may be fixed from time to time by the Board of
Directors upon filing of such notices as may be required by law, and the
registered agent shall have a business office identical with such registered
office. Any change in the registered agent or registered office shall be
effective upon filing such change with the office of the Secretary of State of
the state of Washington.

 

SECTION 7

 

FISCAL YEAR

 

The fiscal year of the corporation shall be as set forth in Exhibit A which is
attached hereto and incorporated herein by this reference.

 

SECTION 8

 

CORPORATE SEAL

 

The corporate seal of the corporation shall be in the form shown on Exhibit A.

 

SECTION 9

 

LOANS TO DIRECTORS AND OFFICERS

 

No loans shall be made by the corporation to its officers or directors unless
first approved in the manner required by RCW 23B.08.700 through .08.730 or other
applicable law.

 

SECTION 10

 

MISCELLANEOUS PROCEDURAL PROVISIONS

 

The Board of Directors may adopt rules of procedure to govern any meetings of
shareholders or directors to the extent not inconsistent with law, the
Corporation’s Articles of Incorporation, or these Bylaws, as they are in effect
from time to time. In the absence of any rules of procedure adopted by the Board
of Directors, the Chairman shall make all decisions regarding such procedure for
any meeting.

 

--------------------------------------------------------------------------------


 

SECTION 11

 

AMENDMENT OF BYLAWS

 

The Board of Directors is expressly authorized to make, alter and repeal the
Bylaws of the corporation, subject to the power of the shareholders of the
corporation to change or repeal such Bylaws.

 

SECTION 12

 

INDEMNIFICATION OF DIRECTORS AND OFFICERS

 

12.1        Grant of Indemnification.  Subject to Section 12.2, each person who
was or is made a party or is threatened to be made a party to or is involved
(including, without limitation, as a witness) in any threatened, pending, or
completed action, suit or proceedings, whether civil, criminal, administrative
or investigative, whether formal or informal (hereinafter a “proceeding”), by
reason of the fact that he or she is or was a director or officer of this
corporation or who, while a director or officer of this corporation, is or was
serving at the request of this corporation as a director, officer, employee or
agent of this or another corporation or of a partnership, joint venture, trust,
other enterprise, or employee benefit plan, whether the basis of such proceeding
is alleged action in an official capacity as a director or officer or in any
other capacity while serving as a director, officer, employee or agent, shall be
indemnified and held harmless by this corporation to the fullest extent
permitted by applicable law, as then in effect, against all expense, liability
and loss (including attorneys’ fees, costs, judgments, fines, ERISA excise taxes
or penalties and amounts to be paid in settlement) reasonably incurred or
suffered by such person in connection therewith, and such indemnification shall
continue as to a person who has ceased to be a director or officer and shall
inure to the benefit of his or her heirs, executors and administrators.
Indemnification under this Section 12 shall be conditioned on approval of such
indemnification by the shareholders or the Board of Directors, or a finding by
independent legal counsel that such indemnification is consistent with the
Washington Business Corporation Act and this Section 12, including but not
limited to Section 12.2.

 

12.2        Limitations on Indemnification.  Notwithstanding Section 12.1, no
indemnification shall be provided hereunder to any such person to the extent
that such indemnification would be prohibited by the Washington Business
Corporation Act or other applicable law as then in effect, nor, except as
provided in Section 12.4 with respect to proceedings seeking to enforce rights
to indemnification, shall this corporation indemnify any such person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
such person except where such proceeding (or part thereof) was authorized by the
Board of Directors of this corporation.

 

12.3        Advancement of Expenses.  The right to indemnification conferred in
this Section 12 shall include the right to be paid by this corporation the
expenses incurred in defending any such proceeding in advance of its final
disposition, except where the Board of Directors shall have adopted a resolution
expressly disapproving such advance of expenses; provided, however, that the
payment of such expenses in advance of the final disposition of a proceeding
shall be made only upon delivery to this corporation of an undertaking, by or on
behalf of such director or officer, to repay all amounts so advanced if it shall
ultimately be determined that such director or officer is not entitled to be
indemnified under this Section or otherwise.

 

12.4        Right to Enforce Indemnification.  If a claim under Section 12.1 is
not paid in full by this corporation within sixty (60) days after a written
claim has been received by this corporation, or if a claim for expenses incurred
in defending a proceeding in advance of its final disposition authorized under
Section 12.3 is not paid within twenty (20) days after a written claim has been
received by this corporation, the claimant may at any time thereafter bring suit
against this corporation to recover the unpaid amount of the claim and, to the
extent successful in whole or in part, the claimant shall be entitled to be paid
also the expense of prosecuting such claim. It shall be a defense to any such
action (other than an action with respect to expenses authorized under
Section 12.3) that the claimant has not met the standards of conduct which make
it permissible hereunder

 

--------------------------------------------------------------------------------


 

or under the Washington Business Corporation Act for this corporation to
indemnify the claimant for the amount claimed. Neither the failure of this
corporation (including its Board of Directors, independent legal counsel, or its
shareholders) to have made a determination prior to the commencement of such
action that indemnification of or reimbursement or advancement of expenses to
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth herein or in the Washington Business
Corporation Act nor (except as provided in section 12.3) an actual determination
by this corporation (including its Board of Directors, independent legal
counsel, or its shareholders) that the claimant is not entitled to
indemnification or to the reimbursement or advancement of expenses shall be a
defense to the action or create a presumption that the claimant is not so
entitled.

 

12.5        Nonexclusivity.  The right to indemnification and the payment of
expenses incurred in defending a proceeding in advance of its final disposition
conferred in this Section 12 shall not be exclusive of any other right which any
person may have or hereafter acquire under any statute, provision of the
Articles of Incorporation or the Bylaws, agreement, vote of shareholders or
disinterested directors or otherwise.

 

12.6        Indemnification of Employees and Agents.  This corporation may, by
action of its Board of Directors from time to time, provide indemnification and
pay expenses in advance of the final disposition of a proceeding to employees
and agents of this corporation on the same terms and with the same scope and
effect as the provisions of this Section with respect to the indemnification and
advancement of expenses of directors and officers of this corporation or
pursuant to rights granted pursuant to, or provided by, the Washington Business
Corporation Act or on such other terms as the Board may deem proper.

 

12.7        Insurance and Other Security.  This corporation may maintain
insurance, at its expense, to protect itself and any director, officer, employee
or agent of this corporation or another corporation, partnership, joint venture,
trust or other enterprise against any expense, liability or loss, whether or not
this corporation would have the power to indemnify such person against such
expense, liability or loss under the Washington Business Corporation Act. This
corporation may enter into contracts with any director or officer of this
corporation in furtherance of the provisions of this Section and may create a
trust fund, grant a security interest or use other means (including without
limitation, a letter of credit) to ensure the payment of such amounts as may be
necessary to effect indemnification as provided in this Section.

 

12.8        Amendment or Modification.  This Section 12 may be altered or
amended as provided in Section 11 at any time, but no such amendment shall have
the effect of diminishing the rights of any person who is or was an officer or
director as to any acts or omissions taken or omitted to be taken prior to the
effective date of such amendment.

 

12.9        Effect of Section.  The rights conferred by this Section 12 shall be
deemed to be contract rights between this corporation and each person who is or
was a director or officer. This corporation expressly intends each such person
to rely on the rights conferred hereby in performing his or her respective
duties on behalf of this corporation.

 

SECTION 13

 

REPRESENTATION OF SHARES OF OTHER CORPORATIONS

 

The Chief Executive Officer, the President, or any Vice President, and the
Secretary, or any Assistant Secretary, of the corporation are authorized to
vote, represent and exercise on behalf of the corporation all rights incident to
any and all shares of other corporations standing in the name of the
corporation. Said authority may be exercised by such officers either in person
or by proxy or power of attorney duly executed by any of said officers.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.1           Date and time of annual meeting:  third Tuesday in May

7              Fiscal year:  December 31

8              Corporate Seal

 

Date Bylaws Adopted: May 23, 1984

Bylaws Amended: September 24, 1984

Bylaws Amended: December 3, 1986

Bylaws Amended: February 27, 1987

Bylaws Amended: April 1, 1987

Bylaws Amended: September 25, 1987

Bylaws Amended: February 11, 1988

Bylaws Amended: March 3, 1988

Bylaws Amended: April 22, 1988

Bylaws Amended: February 27, 1989

Bylaws Amended: August 2, 1990

Bylaws Amended: November 15, 1990

Bylaws Amended: December 16, 1991

Bylaws Amended: September 10, 1992

Bylaws Amended: July 7, 1993

Bylaws Amended: August 4, 1993

Bylaws Amended: November 5, 1993

Bylaws Amended: August 15, 1994

Bylaws Amended: March 28, 2006

Name change effective 6/16/2006

Amended and Restated effective 6/23/09

Amended and Restated effective 6/9/10

 

--------------------------------------------------------------------------------